Judgment of conviction of the County Court of Richmond county corrected so as to provide for a sentence of twenty years and a fine of $3,000, and as so corrected unanimously affirmed. The court imposed a bulk sentence for the two crimes. This the court had no power to do. The sentence is, therefore, corrected to the term of twenty years, the maximum for a second offender for the commission of either of the two crimes of which defendant was convicted, and the fine of $3,000, part of the larger fine which might be imposed. Present — Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ.